VIA EDGAR Geoffrey Kruczek Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-3561 Re: Registration Statement on Form SB-2 filed October 2, 2007 Commission File No. 333-144556 Dear Mr. Kruczek: Please be advised that Advanced ID Corporation has retained Stephen R. Drake and the law firm of Epstein, Becker & Green, P.C. to represent us with respect to the filing referenced above in place of Jody M. Walker. Please let me know should you have any questions about this change in counsel. Very truly yours, Dan Finch Daniel Finch President and CEO 4500 5 Street N.E. #200 Bay 6Calgary, AB CanadaT2E 7C3
